 

 

 

EXHIBIT 10.29

Picture 2 [cori20150930ex1029635d3001.jpg]

 

 

April 13, 2015

Joseph J. Sarret

130 Saint Germain Ave.

San Francisco, CA 94114

Re: Offer of Employment by Corium International, Inc.

Dear Joe,

I am very pleased to present to you this offer of employment with Corium
International, Inc. (the “Company”), in the position of Chief Business Officer
of the Company,  reporting to me, with an expected start date of April 20, 2015.
  The terms of our offer and the benefits currently provided by the Company are
as follows:

1. Starting Salary.  Your annual base salary will be Three Hundred Thirty
Thousand Dollars ($330,000) per year, payable in accordance with the Company’s
normal payroll practices, with such payroll deductions and withholdings as are
required by law.  Your base salary will be reviewed annually.

2. Annual Bonus.  Your annual target bonus will be forty percent (40%) of your
base salary during the relevant bonus year.  Your bonus eligibility will be
based upon the achievement of certain individual and Company goals and
objectives to be determined in writing by the CEO and/or the Board of Directors
of the Company (the “Board”) in their sole discretion, and will be prorated for
2015 based on your start date.  The bonus for any year will be paid only if you
are employed by the Company at the time of payment, which shall be no later than
March 15 of the year following the relevant bonus year.  The determinations of
the Board or Compensation Committee with regard to your bonus shall be final and
binding.

3. Benefits.    In addition, you will be eligible to participate in regular
health insurance, bonus, stock option, and other employee benefit plans,
established by the Company for its employees from time to time.  You will also
be entitled to paid vacation and holidays pursuant to the terms of the Company’s
vacation policy as may exist from time to time, provided that, notwithstanding
the provisions of such policy, you will be eligible for four weeks of vacation
starting in your first year of service. 

The Company reserves the right to change or otherwise modify, in its sole
discretion, the preceding terms of employment.

4. Stock Options.   Following your acceptance of this offer, you will be granted
two incentive stock options (the “Options”) to purchase shares of Common Stock
of the Company at the fair market value of the Company's Common Stock, as
determined by the Board or Compensation Committee on the date the Board or
Compensation Committee approves such grant.  The first Option will be for the
purchase of 72,500 shares, and it is expected that such grant will be approved
by the Board or Compensation Committee as

235 Constitution Drive, Menlo Park, CA 94025

Phone: 650.298.8255 Fax: 650.298.8012

 

--------------------------------------------------------------------------------

 

 

 

 

Employment Offer

Page 2

 

soon as practicable after the start of your employment.  The second Option will
also be for the purchase of 72,500 shares, and will be granted in the period
October through December 2015, on the same date that the Board or Compensation
Committee grants options in connection with its regular review of executive
compensation.  Each of the Options will vest at the rate of twenty five percent
(25%) on the first anniversary of your start date with the Company, and an
additional two and eighty three thousandths percent (2.083%) per month
thereafter, so long as you remain employed by the Company.  Notwithstanding the
foregoing, in certain circumstances as set forth below, the vesting of the
Options may be accelerated. The Options will be incentive stock options to the
extent incentive stock option treatment is permissible under applicable laws and
regulations.  

It is expected that your equity ownership will be evaluated on an ongoing basis,
and that you will be eligible for additional equity grants based on the
Company’s performance and your individual performance, which may in each case
include the completion of significant transactions.

5. Business Expenses and Travel.  You will be reimbursed for all reasonable and
necessary documented out-of-pocket travel and other business expenses arising
from the performance of your duties, in accordance with the Company’s applicable
expense reimbursement policies.

6. Severance Benefits; Vesting Acceleration.  If,  within one year after a
Corporate Transaction (as defined below) has occurred, your employment is
terminated by the Company (or a successor to or entity controlling the Company)
without Cause (defined below), or by you for Good Reason (defined below),
then ,conditioned upon your execution of a release and waiver of claims against
the Company and its officers, directors and stockholders in a form reasonably
acceptable to the Company (the “Release”) and taking all steps to make the
Release effective no later than sixty (60) days following your termination of
employment  : (i) the Company will pay you, in addition to other amounts that
may be legally due and payable and subject to applicable taxes and withholding
requirements, a lump sum severance amount equal to twelve (12) months of your
then-current base salary plus a “Bonus Amount” as defined below,  within sixty
 (60) days following your termination of employment;   (ii) subject to your
timely election of COBRA continuation benefits, the Company will pay the
premiums for the continuation of medical, dental and vision benefits under COBRA
for you and your dependents for a period of twelve (12) months or until such
earlier time as you obtain employment providing substantially similar benefits;
and (iii) the then remaining unvested shares subject to the Options will
immediately vest, and the Options shall permit exercise in the event of such a
termination for a period of up to one year after the last date the Options would
otherwise be exercisable at the time of termination of your employment (but in
no event later than the expiration of the term of such Options or as otherwise
provided in Section 21.1 of the Plan).  Notwithstanding Section (ii) of the
preceding sentence, if such COBRA coverage is either (a) not available or
permissible under then-applicable law, or (b) the direct provision by the
Company of such continued benefits would violate then-applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), then the
Company shall in lieu thereof provide you with a taxable monthly payment in an
amount



--------------------------------------------------------------------------------

 

 

 

 

Employment Offer

Page 3

 

equal to the monthly COBRA premium that the Company was paying for you prior to
your cessation of employment to provide your medical, dental and vision benefits
for a period of eighteen (18) months, provided that such payments will end upon
your commencing employment providing substantially similar benefits.

You shall not be required to mitigate the amount of any payment or benefit
provided for under this Agreement by seeking other employment, or in any other
manner.

As used herein, “Cause” means (i) the conviction of, or the entering of a guilty
plea to or for, any felony or a crime involving moral turpitude; (ii) the
commission of a material breach of any of your obligations under the applicable
Employee Invention Assignment and Confidentiality Agreement (as described below)
or of this Agreement, after reasonable notice and reasonable opportunity to cure
(which opportunity shall provide for at least ten (10) business days to cure);
(iii) the commission of an act of fraud, embezzlement, misappropriation, willful
misconduct or breach of fiduciary duty against the Company or other conduct
materially harmful to the Company’s interests, as determined by the Board or
Compensation Committee in its reasonable discretion; (iv) the failure or refusal
to follow (other than as a result of having a disability) lawful, reasonable and
proper directions delivered to you by the Chief Executive Officer (provided,
however, that you shall be given written notice of, and shall have a ten (10)
business day period following such notice, to cure a failure or refusal under
this subclause (iv)); or (v) your failure to cooperate in good faith with a
governmental or internal investigation of the Company or its directors, officers
or employees, if the Company has requested your cooperation.

As used herein, “Corporate Transaction” has the meaning set forth in the Plan;
provided and only if the event constituting a Corporate Transaction would also
qualify as a change in ownership or effective control of the Company or a change
in the ownership of a substantial portion of the assets of the Company, each as
defined within the meaning of Code Section 409A, as it has been and may be
amended from time to time, and any proposed or final Treasury Regulations and
IRS guidance that has been promulgated or may be promulgated thereunder from
time to time.

As used herein, “Good Reason” means the occurrence of any of the following
conditions without your written consent: (i) a requirement that you relocate
your principal place of work to a location more than thirty  (30) miles from
your initial work location; (ii) a material reduction in title, responsibility
or authority, provided that a mere change in your title shall not constitute
grounds for a termination by you for Good Reason so long as there is not a
reduction in your duties, responsibilities or authority following such change in
title; or (iii) a reduction in your annual base salary or annual target bonus
(other than in connection with a reduction of not more than 10% of your base
salary which applies to substantially all of the Company’s other executive
officers).  A resignation for Good Reason will not be deemed to have occurred
unless you give the Company written notice of the condition within 90 calendar
days after the condition comes into existence and the Company fails to remedy
the condition within 30 calendar days after receiving your written notice.

 

 



--------------------------------------------------------------------------------

 

 

Employment Offer

Page 4

 

As used herein, “Bonus Amount” means the amount determined by multiplying your
then-current base salary by the average percentage of base pay reflected in the
bonuses that you received for the two most recent years prior to a termination
under this Section 6, provided that (i) if only one bonus cycle has occurred
before such termination then the percentage of base pay reflected by that bonus
shall be used for such purpose, and (ii) if no such bonus cycle has occurred
prior to such termination, the Bonus Amount shall be an amount determined in
good faith by the Board or Compensation Committee of the Company at the time of
your termination.  

To the extent (i) any payments to which you become entitled under this letter
agreement, or any agreement or plan referenced herein, in connection with your
termination of employment with the Company constitute deferred compensation
subject to Section 409A of the Internal Revenue Code of 1986 (the “Code”) and
(ii) you are deemed at the time of such termination of employment to be a
“specified” employee under Section 409A of the Code, then such payment or
payments shall not be made or commence until the earlier of (i) the expiration
of the six (6) month period measured from the date of your “separation from
service” (as such term is at the time defined in regulations under Section 409A
of the Code) with the Company; or (ii) the date of your death following such
separation from service; provided, however, that such deferral shall only be
effected to the extent required to avoid adverse tax treatment to you, including
(without limitation) the additional twenty percent (20%) tax for which you would
otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence of
such deferral.  Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
you or your beneficiary in one lump sum (without interest).

Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this letter
agreement (or otherwise referenced herein) is determined to be subject to (and
not exempt from) Section 409A of the Code, the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement or in
kind benefits to be provided in any other calendar year, in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expenses, and in no event shall any
right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.

To the extent that any provision of this letter agreement is ambiguous as to its
exemption or compliance with Section 409A, the provision will be read in such a
manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent.  To the extent any payment under this letter agreement may be classified
as a “short-term deferral” within the meaning of Section 409A, such payment
shall be deemed a short-term deferral, even if it may also qualify for an
exemption from Section 409A under another provision of Section 409A.

 

--------------------------------------------------------------------------------

 

 

Employment Offer

Page 5

 

Payments pursuant to this letter agreement (or referenced in this letter
agreement) are intended to constitute separate payments for purposes of Section
1.409A-2(b)(2) of the regulations under Section 409A.

For purposes of Section 409A, references in this Section 6 to your termination
of employment shall mean a “separation from service,” as defined in the
regulations under Section 409A of the Code. 

7. Parachute Payments.    In the event that the severance and other benefits
provided for in this letter agreement or otherwise payable to you (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
but for this Section 7, would be subject to the excise tax imposed by Section
4999 of the Code, then your severance and other benefits under this letter
agreement shall be payable either (i) in full, or (ii) as to such lesser amount
which would result in no portion of such severance and other benefits being
subject to the excise tax under Section 4999 of the Code, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the excise tax imposed by Section 4999, results in the receipt
by you on an after-tax basis, of the greatest amount of severance benefits under
this letter agreement, notwithstanding  that all or some portion of such
severance benefits may be taxable under Section 4999 of the Code.  Unless the
Company and you otherwise agree in writing, any determination required under
this Section 7 shall be made, after due consultation with you and your advisors,
in writing by the Company’s independent public accountants, or such other
qualified national accounting firm that the Company may designate for such
purpose (the “Accountants”), whose determination shall be conclusive and binding
upon you and the Company for all purposes.  For purposes of making the
calculations required by this Section 7, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and you shall furnish to the Accountants
such information and documents as the Accountants may reasonably request in
order to make a determination under this Section 7.  The Company shall bear all
costs the Accountants may reasonably incur in connection with any calculations
contemplated by this Section 7.

8. Confidentiality.  As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company.  To protect the interests of the Company, you will need
to sign the Company's standard "Employee Invention Assignment and
Confidentiality Agreement" as a condition of your employment.  We wish to
impress upon you that we do not want you to, and we hereby direct you not to,
bring with you any confidential or proprietary material of any former employer
or to violate any other obligations you may have to any former employer.  During
the period that you render services to the Company, you agree to not engage in
any employment, business or activity that is in any way competitive with the
business or proposed business of the Company.  You will disclose to the Company
in writing any other gainful employment, business or activity that you are
currently associated with or participate in that competes with the Company.  You
will not assist any other person or organization in competing with the Company
or in preparing to engage in competition with

 

--------------------------------------------------------------------------------

 

 

Employment Offer

Page 6

 

the business or proposed business of the Company.  You represent that your
signing of this letter agreement, agreement(s) concerning stock options granted
to you under the Plan and the Company's Employee Invention Assignment and
Confidentiality Agreement and your commencement of employment with the Company
will not violate any agreement currently in place between yourself and current
or past employers.

9. At-Will Employment.  While we look forward to a long and productive
relationship, should you decide to accept our offer, you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason, at any time, with or without prior
notice and with or without cause.  Any statements or representations to the
contrary (and, indeed, any statements contradicting any provision in this
letter) should be regarded by you as ineffective.  Further, your participation
in any stock option or benefit program is not to be regarded as assuring you of
continuing employment for any particular period of time.  Any modification or
change in your at will employment status may only occur by way of a written
agreement signed by you and the Chief Executive Officer of the Company.

10. Authorization to Work.  Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within three (3)
business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States.  If you have questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, you may contact our personnel office.

11. Indemnification; D&O Insurance.  The Company will indemnify, defend and hold
you harmless to the full extent permitted by law, in accordance with the terms
of the Company’s Amended and Restated Certificate of Incorporation and
Bylaws.  Promptly following your acceptance of this offer, the Company will
enter into a standard officer and director Indemnification Agreement, and the
Company shall add you as an additional named insured under its directors and
officers’ liability insurance policy and will continue to both indemnify you and
maintain your status as a named insured following your employment as reasonably
necessary to provide coverage for your responsibilities during your employment. 

12. Arbitration.  You and the Company shall submit to mandatory and exclusive
binding arbitration of any controversy or claim arising out of, or relating to,
your employment with the Company and the termination thereof, and specifically
to this Agreement or any breach hereof, including but not limited to claims for
unpaid wages, wrongful termination, torts, stock or stock options or other
ownership interest in the Company, and/or discrimination (including harassment)
based upon any federal, state or local ordinance, statute, regulation or
constitutional provision except that each party may, at its, his or her option,
seek injunctive relief in court related to the improper use, disclosure or
misappropriation of a party’s private, proprietary, confidential or trade secret
information.  THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY
IN REGARD TO SUCH CLAIMS.  This Agreement does not restrict your right to file
administrative claims you may bring before any government agency where, as a
matter of law, the parties may not restrict the employee’s ability to file such

 

--------------------------------------------------------------------------------

 

 

Employment Offer

Page 7

 

claims (including, but not limited to, the National Labor Relations Board, the
Equal Employment Opportunity Commission and the Department of Labor).  The
arbitration shall be conducted in Santa Clara County, California through JAMS
before a single neutral arbitrator, in accordance with the JAMS employment
arbitration rules then in effect.  The JAMS rules may be found and reviewed at
 http://www.jamsadr.com/rules-employment-arbitration .  If you are unable to
access these rules, please let me know and I will provide you a hardcopy.  The
arbitrator shall issue a written decision that contains the essential findings
and conclusions on which the decision is based.  You shall bear only those costs
of arbitration you would otherwise bear had you brought a claim covered by this
arbitration provision in court.

13. No Breach of Obligations to Prior Employers.  You represent that your
signing of this offer letter, agreement(s) concerning stock options granted to
you, if any, under the Plan (as defined below) and the Company's Employee
Invention Assignment and Confidentiality Agreement and your commencement of
employment with the Company will not violate any agreement currently in place
between yourself and current or past employers.

14. Background Check.    This offer and your employment may be contingent upon a
successful employment verification of criminal, education, and employment
background, as well as a personal credit check, and drug screening.  This offer
can be rescinded, and your employment terminated, based upon data received in
the verification.

15. Entire Agreement.  This offer, once accepted, constitutes the entire
agreement between you and the Company with respect to the subject matter hereof
and supersedes all prior offers, negotiations and agreements, if any, whether
written or oral, relating to such subject matter.  You acknowledge that neither
the Company nor its agents have made any promise, representation or warranty
whatsoever, either express or implied, written or oral, which is not contained
in this agreement for the purpose of inducing you to execute the agreement, and
you acknowledge that you have executed this agreement in reliance only upon such
promises, representations and warranties as are contained herein.

16. Acceptance.  If you decide to accept our offer (and I hope you will), please
sign the enclosed copy of this letter in the space indicated and return it to
me. This offer will expire on April 16, 2015.   Your signature will acknowledge
that you have read and understood and agreed to the terms and conditions of this
letter agreement and the attached documents, if any.  Should you have anything
else that you wish to discuss, please do not hesitate to call me.

 

We look forward to the opportunity to welcome you to the Company.





 

--------------------------------------------------------------------------------

 

 

Employment Offer

Page 8

 

 

 

 

 

Very truly yours,

 

/s/ Peter D. Staple

 

Peter D. Staple

 

President and Chief Executive Officer

 

I have read and understood this letter agreement and hereby acknowledge, accept
and agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

 

 

 

/s/ Joseph J. Sarret

 

Date signed:

April 14, 2015

 

 

--------------------------------------------------------------------------------